Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application is in condition for allowance.
Specification
The Examiner objects to the specification for the following reason.
The descriptions of the reproductions listed in the specification is inconsistent with the labels provided on each view. In U.S. Design Patent Applications the label “FIG.” is used in accordance with 37 CFR 1.84 (u). However under the Hague Agreement, Applicants are required to comply with 37 CFR § 1.1026, Section 405. Based on this requirement the numbering should consist of two figures separated by a dot (e.g., 1.1). For consistency and accuracy, the “FIG.” label has been removed from the descriptions in the specification and amended to read as:
--2.1 is a top perspective view of the Wireless Charger;
2.2 is a top plan view thereof;
2.3 is a front view thereof;
2.4 is a right side view thereof;
2.5 is a left side view thereof;
2.6 is a rear view thereof; and
2.7 is a bottom plan view thereof.--

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Conclusion
The references not relied upon are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rhea Shields whose telephone number is (571)272-3848.  The examiner can normally be reached on M-F 8:00a-5:00p EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Sheryl Lane (571) 272-7609 may be contacted.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rhea Shields/Primary Examiner, Art Unit 2915